             Case 2:21-mj-00269-DUTY Document 3 Filed 01/19/21 Page 1 of 1 Page ID #:3


 AO 442 (Rev. I I/11) Arrest Warrant


                                          UNITED STATES DISTRICT COL~~,T,~ ~{~ g: ;;~
                                                                 for the               Lt~~ ~ ~~Y ~ ~
                                                           District of Columbia        : ~ ~,,~.
                                                                                          _ _
                    United States of America                                                       J~
                               v.
                   JOHN HERBERT STRAND                                     Case No.




                              Defendan!
                                                                                                        ~ ~~ 0 X26q
                                                      ARREST WARRANT

 To:       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(dame ofperson to be arrested)john Herbert Strand
 who is accused of an offense or violation based on the following document filed with the court:

 ~ Indictment              Q Superseding Indictment        ~ Information      Q Superseding Information               I~ Complaint

 ~ Probation Violation Petition             ~ Supervised Release Violation Petition     ~ Violation Notice            Q Order of the Court

 This offense is briefly described as follows:
   18 U.S.C. 1752(a)-Restricted Building or Grounds

   40 U.S.C. 5104(e)(2)-Violent Entry and Disorderly Conduct


                                                                                      ;- TM~~              G. Michael Harvey
                                                                             /~                            2021.01.13 19:07:57
 Date:          01/13/2021                                                  (7         , ~"~               -05'00'
                                                                                          Issuing o~cer's signature


 City and state:        Washi          DC                                    G. MICHAEL HARVEY, U.S. Magistrate Judge
                                                                                            Printed name acrd liIle


                                                                 Return

           This warrant was received on (~tare~                         and the person was arrested on (dare)
 3t (city and state)


 Date
                                                                                         Arresti~~g officer's signature



                                                                                            Printed name and title
